Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 1 of 13




               EXHIBIT 1
                  Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 2 of 13
                                                                                   JONES DAY
                                                         51 LOUISIANA AVENUE_ NW                 • WASHINGTON. D.C           20001 2113

                                                          TEl~EPHONE'.      4-   1.202 879.3g3g • FACSIMILE:+ 1 .202 626. 1700


                                                                                                                                                    DIRECT NUMBER.: (2 t 2~ 326-8386
                                                                                                                                                         T:...C HASE@IJONESDA Y.COM
                                                                                 November 5, 2019

 VIA EMAIL

 Deborah K. Marcuse
 SANFORD HEISLER SHARP, LLP
 111 S. Calvert Street, Ste. 1950
 Baltimore, MD 21202
 dmarcuse@sanfordheisler.com

Kate Mueting
SANFORD HEISLER SHARP, LLP
700 Pennsylvania A venue SE
Suite 300
Washington, DC 20003
Kmueting@sanfordheisler.com

Russell L. Kornblith
SANFORD HEISLER SHARP, LLP
13 50 A venue of the Americas, 3 I st Floor
New York, NY l 0019
rkornblith@sanfordheisler.com


                                Re:                 Nilab Rahyar To/ton, et al., v. Jones Day, Case No. 1:19-cv-00945 (United
                                                    States District Court for the District of Columbia)

Dear Kate:

        On behalf of Defendant Jones Day, and in compliance with Federal Rule of Civil Procedure
l l(c)(2), I write to serve Plaintiffs' counsel with Jones Day's Motion for Rule 11 Sanctions. Jones
Day will file the motion in twenty-one days if Plaintiffs do not dismiss all claims that are grounded
on the allegation that Jones Day pays women less than men.

         Discovery to date has demonstrated that Plaintiffs' counsel have no good faith basis to
allege that Jones Day systemically discriminates against women in pay. Plaintiffs now admit they
know no facts that support these allegations but do know facts that flatly contradict them.
Plaintiffs' counsel ignored this contradictory evidence and failed to conduct even a rudimentary
investigation to determine whether there \Vas a good faith basis for the allegations. --Information
and belief' pleading does not absolve counsel of its duties under Rule 11, nor excuse knowingly
false allegations. Rule 11 sanctions are warranted.




Dt:BA!     •   DU:'.)SELDOF{~:          "'   Fh:ANKf'.UHT     •   h()N(; KONC,       •   t-10dSror-•   •   iHV1-NE   •   !.ONCON   •   L()S ANCELC~)     •   MAr::H!U   •    ME.LElCi;HNF
Mf.Xlf'() c:1·1·--'( ,,   M!.-~MI   •    Mi! P-.N   ~   M!NN~:·;-~r=c)LiS   •    MO~;cow     •   MUNICH      •   NE'N VCJHK •   PAR!~:> •   PEHTd   •   Pif'TSBlJ!~'(:JH •    ~j,\N t)ifGO


                                                                                                   -1-
        Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 3 of 13
                                                                                      JONES DAY

Deborah Marcuse
November 5, 2019
Page 2

I.     RULE 11 IMPOSES A GOOD-FA ITH REQUIREMENT AND A DUTY To INVESTIGATE.

       Rule 11 mandates that when presenting any "pleading, written motion, or other paper" to
the court, a party's counsel "certifies" that "to the best of the person's knowledge, information,
and belief, formed after an inquiry reasonable under the circumstances," the "factual contentions
have evidentiary support or, if specifically so identified, will likely have evidentiary support after
a reasonable opportunity for further investigation or discovery." Fed. R. Civ. P. 1 l(b)(3). Rule
11 thus imposes two obligations on attorneys.

         First, the attorney must have a good faith basis to believe the allegations in any pleading
counsel signs. Fed. R. Civ. P. 11 (b)(3 ). That usually means having facts that directly support the
allegations. Hedgeye Risk Mgmt., LLC v. Heldman, No. 16-935, 2019 WL 4750243, at *13
(D.D.C. Sept. 29, 2019) (Moss, J.). An "attorney act[s] unreasonably in giving blind deference to
his client and assuming his client had knowledge not disclosed to the attorney." Judin v. United
States, 110 F.3d 780, 784 (Fed. Cir. 1997) (applying Federal Circuit Rule 11, which is
substantively identical). Instead, a party's counsel "should determine if [the client's] knowledge
... is direct or hearsay and check closely the plausibility of the client's account." Nassau-Suffolk
Ice Cream, Inc. v. Integrated Res., Inc., 118 F.R.D. 45, 48 (S.D.N.Y. 1987). And counsel cannot
remain "deliberate[ly] indifferen[t] to obvious facts" that contradict the client's claims. Carson v.
J Curt, Inc., 2008 WL 4274502, at *3 (N.D. Fla. Sept. 11, 2008); see also Ellis v. Bee miller, Inc.,
287 F.R.D. 326, 340 (W.D. Pa. 2012).

        Second, Rule 11 requires counsel to conduct "a reasonable inquiry into the factual and legal
basis for a claim before filing." Williams v. Verizon Washington. D.C. Inc., 322 F.R.D. 145, 148
(D.D.C. 2017). An inquiry is especially necessary when a party merely suspects wrongdoing. See
Hilton Hotels Corp. v. Banov, 899 F.2d 40, 42-43 (D.C. Cir. 1990) (sanctioning counsel who
"made no attempt independently to corroborate [plaintiff's] second-hand account of the alleged
defamations"); see also Del Canto v. !IT Sheraton Corp., 865 F. Supp. 934,938 (D.D.C. 1994),
aff'd, 70 F.3d 637 (D.C. Cir. 1995) (imposing sanctions because the allegations "are contradicted
in so many ways on this record that the Court must conclude that the plaintiff did not conduct
reasonable pre-filing inquiries and that the plaintiff should have realized that his claim was not
well founded in fact"). While an attorney begins with the client's account of facts, the attorney
"needs facts on which to ground knowledge, information or belief. If all the attorney has is his
client's assurance that facts exist or do not exist, when a reasonable inquiry would reveal
otherwise, he has not satisfied his obligation." Coburn Optical Industries, Inc. v. Ci/co Inc., 610
F. Supp. 656, 659 (M.D.N. C 1985); see also Nassau-SuffiJlk Ice Cream, Inc., 118 F.R.D. at 48.

         Finally, though in limited circumstances a party may plead facts "on information and
 belief," "Rule [ 11] does not permit parties to embark on fishing expeditions regarding claims that
 have no factual basis or justification." Hedgeye Risk Mgmt., 2019 WL 4 7 5024 3, at *13.
 "[I]nformation and belief does not mean pure speculation." Menard v. CSX Tramp., Inc., 698 F.3d
 40, 45 (1st Cir. 2012). And it "does not permit a party to create facts which he or she hopes will
 later be substantiated by future discovery." Henry v. Black, 2011 WL 2938450, at *2 (D. Utah
 J ulv 19, 2011 ).



                                                  -2-
          Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 4 of 13
                                                                                                    JONES DAY

Deborah Marcuse
November 5, 2019
Page 3

II.     PLAINTIFFS' PAY ALLEGATIONS.

        The heart of Plaintiffs' individual and class claims is the allegation that "Jones Day pays
female associates less than male associates, even though associates all perform substantially
similar work." TAC 1 46. This allegation undergirds many of Plaintiffs' claims, including that
( 1) Jones Day's policies have a disparate impact on women- the impact being all women
nationwide are paid less than men (Counts 1-2, 5-6, and 11-12); (2) Jones Day intentionally
discriminated against Plaintiffs and all women associates nationwide by paying them less than men
(Counts 1-2, 5-6, and 11-12); and (3) Jones Day violated pay equity laws (Counts 4, 8, and 13).

        Plaintiffs have not supported their pay allegation with facts. Rather, they base this
allegation on the following illogical theory: Jones Day promised "market-competitive pay and
more for top performers," but "Jones Day did not compensate the Plaintiffs in line with the
'Cravath' market scale"; therefore, "Plaintiffs earned less than their male comparators." TAC
11 44, 46; see also Williams Tr. 69: 10-71: 11; Tolton Tr. 240:4-11. Beyond this facially frivolous
non-sequitur, Plaintiffs also allege "on information and belief' that some identified male associates
earned more than Plaintiffs but they have no facts to support the claim that these men performed
substantially identical work and/or that they in fact were paid more than Plaintiffs. TAC 1 89
(Tolton identifying associate Smith); TAC 1 187 (Draper identifying four unnamed male associates
in Atlanta); TAC 1 165 (Williams identifying two groups of male associates); TAC 1 287
(Henderson identifying three male associates).

Ill.     PLAINTIFFS' RECENT ADMISSIONS CONFIRM THEIR COUNSEL FAILED TO COMPLY
         WITH RULE 11 BEFORE FILING THE CLAIMS BASED ON ALLEGED PAY INEQUITY.

         Plaintiffs' deposition testimony and document productions confirm that counsel had no
good faith basis to support Plaintiffs' own pay discrimination claims, much less their purported
claims of nationwide gender pay discrimination. Counsel failed to conduct a good faith allegation
of these claims and ignored contradictory evidence known to Plaintiffs that demonstrated their
falsity.

         •    The "Cravath" allegations are legally and factually frivolous.

                   •   The Complaint alleges that plaintiffs "knoiv [they were discriminated against]
                                                                                   1
                       because they did not make so-called Cravath market pay." (TAC ,i 31) But
                          Atlanta and Irvine plaintiffs admitted in deposition that they do not know



          1
            Williams explained the illogical reasoning behind that allegation: ·'So just sort of combining Jones Day's
                                                                                                           I know are
 representation that top performing candidates are making market, neither myself nor any of the women
                                                                                                   making market,  and I
 making market. I have to assume that Jones Day's representation was truthful and someone is
                                                                                     (emphasis   added). Of  course,
 would understand that that would be the male associates." Williams Tr. 76: 11-20
                                                                                                         made top of
 other more logical assumptions would be that (a) women who, unlike Plaintiffs, were top performers,
 market, and (b) "Cravath scale'· is not ''market" in Irvine.




                                                           -3-
              Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 5 of 13
                                                                                                              JONES DAY

Deborah Marcuse
November 5, 2019
Page 4

                        any males in their offices who made "Cravath market pay." Notably, they2 do
                        know comparably situated males who did not make "Cravath market pay."

                   •    The TAC contains facts that contradict Plaintiffs' assertions that the standard
                        for compensation nationwide was "Cravath market." For example, Plaintiffs
                        allege that the starting salaries in Irvine and Atlanta were different. (TAC §45)
                        Likewise, the recruiting e-mail Tolton selectively (and misleadingly) quoted in
                        TAC §81 refers to the "California market," not to "Cravath market."
                        (TOL TON-0000661) And the Firm Manual, which was available to Plaintiffs
                        throughout their tenure at Jones Day, clearly states: "the Firm does not have a
                        compensation structure or ladder that is uniform across all geographic markets
                        and, even within individual geographies, each lawyer is compensated within a
                        range that reflects both local market conditions and the fact that individuals
                        perform at different levels." (JD_00002408 at 2497).

          •     Plaintiffs made sweeping allegations with no evidence and no investigation.

                    •    Most of the Plaintiffs admitted that they do not know the compensation of
                         anyone they consider a comparator,3 and yet they made sweeping allegations of
                         systematic nationwide pay discrimination without a scintilla of evidence or any
                         good faith investigation. Rule 11 does not allow Plaintiffs to just make things
                                                  4

                         up.

                    •    Williams alleged in the TAC that she made less than eight named male
                         comparators, 5 and in their recent opposition, Plaintiffs assert that these same
                         male associates are also comparators to Mazingo and Stahl. (Dkt. 60 at 32)

                                                                                                       firm being paid
          2
           See Williams Tr. 204: 1-16 (she did not "'have any personal knowledge of any men at the
                                                                                           8:24 (no knowledge of any
at the Cravath."); Mazingo Tr. 278: 19-279:4; Stahl Tr. 152: 19-24: Tolton Tr. 247:22-24
                                                                                           associate in Atlanta who
men in Irvine making ''Cravath scale pay"); Draper Tr. 134:3-12 (unable to identify any
                                                                                 that  the unnamed   fourth year
was earning "Cravath scale"). And of course, all Plaintiffs (and counsel) know
associate identified by Draper as making $220,000 was not making     "Cravath  scale."   TAC  1 187.
                                                                                                           what her male
           3
              TAC 1136 (Mazingo ·'was unable to verify whether her pay really was consistent with
                                                                                                   paid  male    attorneys at her
 colleagues in other offices were being paid"); TAC, 239 ('·Ms. Stahl suspects Jones Day
                                                                                       Tr. 51:  18-52:5   ("l   had  no idea what
 level more than it paid her, but Ms. Stahl was unable to confirm this''); Mazingo
                                                                                what  men  made     at Jones   Day'');  id. at
 [my comparators] were making."); Draper Tr. 134: 19-24 ("'I do not know
                                                                  than  men.   I have no idea.    I have  no   insight  into  how
 87:3-6 ("I have no idea if there are women that are paid more
                                                       8:24 ("I do not  know   any associate  ·s  compensa    tion,  nor  did  l ask
 people are paid at the firm."): Tolton Tr. 247:22-24
                                               not conduct research  into  [my comparat  ors']   salaries." );  id  at 213:10-16
 for it"): Williams Tr. 132:5-136:2 ("I did
                                                                                                    paid at the Cravath
 ( confirming Williams did not "have any personal knowledge of any men at the firm being
 scale.'').
                                                                                                                    Tr. 52:6-
            4
              Stahl Tr. 262:21-263:8; Draper Tr. 140: 12-13, 139: 1-7; Williams Tr. 132:5- I 36:2; Mazingo
 53: I 3, 278:19-279:4.
                                                                                            th                     and left one
            5
              Williams also identified a ninth male lawyer who was hired laterally as a 4 year associate
                                                                          a complete  annual   evaluation    cycle.
 year later. He is excluded from Exhibit l as he never went through




                                                                 -4-
         Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 6 of 13
                                                                                                 JONE S DAY

Deborah Mareuse
November 5, 2019
Page 5

                      Williams admitted that she had no idea what any of6 these male lawyers made
                      and made no effort to discover their compensation. While Jones Day denies
                      that these men are appropriate compa rators- they did not work in the same
                      office and practices at the same time as any of these three Plaint iffs-a mere
                      cursory inquiry would have revealed that there was no basis for the allegation.
                      See Exhibit 1. Apart from the one New York associate in the group, and based
                      on compensation adjustments at comparable stages in each lawyer's career:

                          •    Mazingo made the same or more than the highest paid male every year;

                               Stahl's compensation in her 4 and last year was $35,000 more than the
                                                            th
                          •
                               highest-paid male;

                          •    Stahl and Williams made the same or more than all seven males in their
                               second year, and the same or more than six of the seven males in their
                               third year;
                                                                              th
                          •    After receiving a below-average review in her 4 year, Williams still
                               made more than the average male.

                           •   None of the non-New York male lawyers made what Plaintiffs
                               characterize as "Cravath scale."

         •   Plaintiffs have no justification for their failure to investigate.

                  •    Plaintiffs try to excuse their lack of investigation by citing a purported "pay
                       secrecy" policy. But all of them admit discussing compensation with
                       colleagues while at Jones Day. Plaintiffs further admit that they made no effort
                                                       7

                       after they left Jones Day to determine the compensation of other jhrmer
                       colleagues (including Williams' alleged "comparators," all of whom had left
                       Jones Day). No "pay secrecy" policy could possibly have prevented such
                       inquiry of former Jones Day employees.

                  •    Draper failed to investigate even her own compensation before filing her
                       complaint. As a consequence, the TAC grossly understates her compensation,


                                                                                            since they have left Jones
         6
             Williams Tr. ! 32:5-136:2. When asked whether she had "contacted any of them
                                                                                   s responde d: "No, that would be a
 Day to inquire of them how much money they made while at Jones Day," William
                                                                       apparent ly not too awkward   to make up facts
 bit of an awkward way to reconnect." Williams Tr. 132:5-136:2. But
 about them in a publicly filed complaint.
           7 Williams Tr. 52:19-53:4, 53:24-54:13 126:8-21, 127:3-8, 127:24-128:7. 290:10-291:10, 292:2-13, 292:22-
                                                                                 at 3368-3372, 3374-3380; Stahl Tr.
 293: 10, 321 :6-18. 329: 12-330:2. Mazingo Tr. 42: 19-43: 11. TOL TON-003360
                                                                          34:2.   Tolton Tr. 240:21-241:7, 251:4-25.
 274:2-15. Draper Tr. 127:8-129:3. 129:24-131:7, 131:8-133:16. 133:17-1
 See also TAC~ 289 (Henderson).




                                                         -5-
            Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 7 of 13
                                                                                                      JONE S DAY

Deborah Marcuse
November 5, 2019
Page 6
                                                                                                    ations
                             in one year by as much as $30,000. There is no excuse for misrepresent
                                                                 8

                             about facts within Plaintiffs' own control.
                                                                                       .
        •        Plaintiffs ignored substantial evidence that contradicts their claims
                                                                                                    their pay
                     •       Plaintiffs admitted knowing other information that contradicts
                                                                                                     about her
                             discrimination claims. Stahl regularly texted with a male colleague
                                                                                                       in 2017
                             own and others' compensation and knew that Mazingo was paid more
                                                                                                     knew   her
                             than the two male associates in her starting class in Irvine. And Stahl
                                                                                                     her male
                             compensation in 2017 was $25,000 above "Crav ath base," yet         9
                                                                                                     Stahl  and
                             colleague told her he received only "Cravath base" that year.
                                                                                                      in Irvine
                             Williams also admitted knowing that a female associate in their class
                                                                                                before  she left
                             had received an above-market compensation adjustment shortly
                             the Firm. 10
                                                                                                       arator"
                     •       Tolton has no good faith basis for alleging that Justin Smith is a "comp
                                                                                                     fact and
                             who performed substantially equal work. It is an easily verifiable
                                                                                            is a  Merge  rs &
                             certainly known to Plaintiffs' counsel that Justin Smith
                                                                                                       did not
                             Acquisitions lawyer and that, after their NLG year, Smith and Tolton
                                                                                               knew   that her
                             work on any remotely similar matters. But equally, Tolton
                                                                                                     's last 3
                             productivity bore no comparison to Smith's. In 2015-2017, Tolton
                             calendar years at the Firm,
                                                          Whether or not Tolton knew Smith 's precise hours
                                                                                                      no basis
                             (and there was nothing to prevent her from asking), she knew there was
                                                                                                   the statute
                             to claim that she did "equal work" to Smith during any period within
                             of limitations.
                                                                                                 r types of
                         •    Henderson alleges she and certain male associates worked on simila
                              matters in 2013-2014 when they were all in the New   Lawyer Group ("NLG")
                                                                              11                        full
                              -and when all received identical compensation. As Henderson knows
                                                                                                    y 2015
                              well, none of those male lawyers were in her practice group in Januar
                                                                                            rson  has  been
                              when she first alleges a compensation differential. But Hende
                                                                                                   than she
                              unable to identify any "comparator" in any practice who made more


                                                                                         I 88: I 4 (admits understating
            8
             Draper Tr. at 115 :5-18; id. at 187: l 0-15: id. at 192:2-3; id. at 187:25-
                                                                           compen sation for 2015-2016); id. at 189:24-
 compensation for 2013-20 14); id. at 189:6-23 (admits understating
 l 90: 15 (admits understating compen sation for 2016-2017).
            9
                TOL TON-0 03360 at 3368-3372. 3374-3380.
                                                                                       Tr. 155:22-156:6.
            10
               Williams Tr. 126:8-21, 127:3-8, 127:24-128:7, 333:4-8; see also Stahl
                                                                                   work and real estate assignments in
            11
               See, e.g., TAC §287 ("Mr. Goldstein completed a mix of corpora te
                                                                         ly was being "groom ed for advancement" (TAC
 his first year with the Firm.") Stancil, the "compa rator'' who alleged
                                                                          l investigation would have shown, he left
 §285) not only joined a different practice in 2014 but, as even minima
                                                                       son.   www.li nkedin. com/in/ bretstan cil/
 Jones Day shortly thereaf ter-and more than one year before Hender




                                                             -6-
          Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 8 of 13
                                                                                                          ,JONE S DAY

Deborah Marcuse
November 5, 2019
Page 7

                       did while performing at the same substandard level of quality and productivity.
                       There are none: During the 18-month period (January 2015 - June 2016) when
                       Henderson alleges she was paid less than male peers, she billed approximately
                                                                                                          .
                       200 total client hours, and billed no client hours at all in her last seven months
                       Henderson was legally entitled to equal pay for equal      work,  not  equal pay for
                       no work.

                                                    *         *         *

                                                                                             tiated by
        A party is not free "to create facts which he or she hopes will later be substan
                                                                                   and testimony of
future discovery." Henry, 2011 WL 2938450, at *2. The document production
                                                                                 pay discrimination
Plaintiffs demonstrates that counsel knew they had no factual basis to allege
                                                                                against all women
against Plaintiffs, much less systematic nationwide pay discrimination
                                                                               the  fact that they did
associates. The entire theory of the case-t hat the proof of discrimination is
                                                                                they knew facts that
not make Cravath scale- was pure sophistry. Worse yet, Plaintiffs admitted
                                                                            indiffer ence to obvious
contradicted their claims and knew no facts to support them. "[D]eliberate
                                                                                  2, at *3. 12
facts" that contradicted their claims is sanctionable. Carson, 2008 WL 427450
                                                                                            and every
        Plaintiffs' counsel violated Rule 11 when they filed the original complaint
                                                                                their counsel do not,
iteration after. Accordingly, consistent with Rule 11 (c)(2), if Plaintiffs and
                                                                                  Day systematically
within twenty-one days, dismiss the claims based on the allegation that Jones
                                                                                Motion for Rule 11
discriminated in pay against women, Jones Day will file the enclosed
                                                                                  of Plaintiffs claims
Sanctions, in which we will ask the Court to (1) dismiss with prejudice all
                                                                                Plaintiffs' counsel to
based on the allegation that Jones Day paid women less than men; (2) order
                                                                                    all other fees and
pay the Firms' attorneys' fees and costs associated with the motion itself, and
                                                                                      ; and (3) impose
costs that the Firm incurs going forward from the time of filing the Rule 11 motion
any additional sanctions that the Court deems just and proper.
                                                                                  how you and
    Please let me know as soon as possib le-and no later than Novem ber 26, 2019-
 your clients will proceed.




                                                                                                      the truth and their
          12
             Plaintiffs' recent opposition brief highlights counsel' s cavalier attitude toward
                                                             facts  intended   to mislead    the  Court.  For example, the brief
 purposeful omission and mischaracterization of material
                                                       William s and   these  two  male   associate  s were  not reviewed by the
 argues that '"nothing in the TAC suggests that Ms.
                                                                                           TAC~ 175" (Dkt. 60 at i 7), yet
 same supervisor; indeed, Ms. Williams alleges that she worked on both projects.
                                                                                            intellectual property partner in
 Plaintiffs know full well that Williams received the critical review from a female
                                                                                     securities litigation partner in Irvine.
 Cleveland and the allegedly "compar able" project was supervised by a male
                                                                                       "it is the fact that the Firm ·never
 Williams Tr. 234:23-235:9, 426:25. Likewise, counsel continue to argue that
                                                                                  treatmen    t claim" (Dkt. 60 at 12 fn.9)
 assigned Henderson a replacem ent'" that forms the basis of this disparate
                                                                           assigned  a replacem     ent Henderson Tr. 86:3-19.
 notwithstanding Henders on's admission in deposition that she was
                                                                  false  is further evidence     of counsel' s bad faith.
 "Continued reliance on allegations that counsel knows to be




                                                               -7-
        Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 9 of 13
                                                                 JONES DAY

Deborah Marcuse
Novemb er 5, 2019
Page 8

                                      Very truly yours,



                                      /s/ Terri L. Chase



Attachments




                                       -8-
Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 10 of 13




                         EXHIBIT 1




                               -9-
                                                                                                         Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 11 of 13




                              ,.             It.                                     JD \          ll                                                                                       PR.A -11C[
                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                     .I                                                                   JH ••                I') \ tar             2                  Jal \ tar l                                                       \ urJ                                             \ ur .a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . .I
i                                                                                                                              Irvine                       j Business & Tort Litigation j Judic ial Clerk                                                      $170,000                              $1 85,000                                                                                                                                        $205,000                                            $260,000
!Stahl                                                                                    20 13
                                                                                                                                                     ..... i-••· ·-··-···--........ . ..... ... .. .......... j. ..................... .......... ..i--••··· -·-··· · ..··-.. --..........
                                                                                                                                                                                                                                                                                           ... i- ....... .. . . ....... ...........                                                                                                       i.... ... .. . .................. i... ................. . . .i
l--··- ······-···•-·--·--·-· -··- ·•·•- i ••·- ·····-··· ·--·· ··-•a ... ....- ....- -. ........-                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                           I                                              I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .'I
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                           I                                                               $2 15,000
                                                                                                                                                                                                                                                                                                                                                                                                                                                       $205 ,000
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .. ·                                '
                                                                                                                                                                 I



                                                                                                                                                                                                                                                                                                                                                                         ·i . . . ,........ ....... ... - . . .+. -·
                                                                         I
                                                                                                                                                       I     $ 170 ,000                                                                                                                                                                                                                        $ 185,000
i
j Williams                                     I      20 13             I           Irvine        I Intellectua l Property I $ 160,000
                                                                                                        ----···--• -··-"··-·· -·1··--·······-·····-···· ·
                                                                                                                                                        ~ - - --
r·---··--·-··· ··---·-••·······----··--·•·····-r·. , -..-........._ .., i···-- ..•·•·---·--·-····i····-
iM  ·                                                                     j
                                                                          ,
                                                                                          20 14            j
                                                                                                           ,
                                                                                                                               Irv ine                               jGloba l Di sputes/Se curit ies '
                                                                                                                                                                     •         Litigation
                                                                                                                                                                                                                                                                    $ 160,000                                    j
                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                   $ 175 .000                                                  $1 90,000                                    ,i         $220,000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N/A                        .I
I azingo                                                                                                                                                                                                                                                                                                         I1                                                                                                                       I, ,                                            ..•.
         --- --""_",__I                                                                                   I                                                          I                                                                                                                                                         _ _ _,, _ _ _ _ .. ~v•••· --~•=v,,..,_."~ ----•=,•w,_,.,
                                                                                                                                                                                                                                                                                                                                                                                                                                          "           , , , . w, ~ • •••••'•n - " ' ' "          ,


t-~,.,=••
'                                                                         1
                                                                           :-         -    - - ~. ~,_,_,_,_,                        - - - •,                                                                            - - -::- - -                                                                    ,._,= ,., _


!                                                                         I                                                                                          I                                                                                                                                                                 $171 ,667                                               $186,667                                                 $2 10,000                                          $237,500
                                                                                                                                                                                                                                                                    $1 60,000
!AVERAGE                                     ~--- j

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .I
    I
                                                                                                                                                                                                                                                                                                                                                                                               $175 ,000                                                $ 175,000                                           $190 ,000
    !Williams comparato r A                                                               2007                                  Irvine                               j Business & Tort Litigation                                                                    $160,000                                                          $ 175,000
    I                                                                                                                                                                . ......- ................. - ··· ...                       ····-··----- + -· ........ .. ...... , ........ ·••- ... ......... .... _. .......... ....
    t'---•-<-••··--·---- •···--- - «•----··- ··· ··-••···11·---•·--•··· --..---......... ..... -- ··· ····· ·-···-···
                                                                                                                                                                                  Labor & Employment                                                                 $ 160,000                                       'I                $ 160 ,000                                                                                                        $ 160 ,000                                            N/A
                                                                                                                                 Irv ine
    \ Williams comparato r B                                                              2009
    ~------·-····••·. -·. . - ... -.. --...i - - - · j-·---··----··--·--·······------- - j - - - - - ·····-··j- - - - - ···· j -·                                                                                                                                                                                                      -------···-----·····-• ·-----··
                                                                                                                                                                                                                                                                                                                                                                           i                                                                   i.                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
    l

    !Willia,: cor:~::~t~ ~-~-- ..~.-~~~~2___                    Dallas
                                                                             I


                                                                                                            !
                                                                                                            I


                                                                                         ! -8-~~~~:ss & Tort Litigation: Judic ial C lerk
                                                                                                                                                                     I                                                                                    I
                                                                                                                                                                                                                                                                                                                                       $ 170 ,000
                                                                                                                                                                                                                                                                                                                                                                           .  'I
                                                                                                                                                                                                                                                                                                                                                                --------·-- . I••
                                                                                                                                                                                                                                                                                                                                                                                               $1 85.000
                                                                                                                                                                                                                                                                                                                                                                                                                                   . . -t .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                         $20 5,000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            $220,000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ··---
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I

    !willi ams comparato r D                                                  !            20 13               !           San Di<!go                                ! Bus iness & Tort Litigation !                                                                     $ 160,000
                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                        $ 170,000                                              $1 80,000                                                 $ 190 . 000                                        $1 90 ,000

                                                                                                                                                                     I                                                                                    I



                                                                                                                                                                                                                                                                                                                          ~~::-~i--;:~: : -+;,~: - :-'2:::0 :
    i                                                                         I                                I



                                 ,-:::C! -~~~:?~~ - ~~~;~ r
        [:: : ~:::::::: --:;.;-! H                                                                                                                                                                                                                                                                                                     - -- - ·-····-·•··--- -··------ ~-~ --                                                                                                                ..,, ..... -                                   .,
        ~----···--- -··--·-· - ·"- .. ------~---··-,...,..-- -~- - ~- ----~-M-••··w·-·--"----- -·--~---····- !·--··- ·- -..-·-- · ·
        I
                                                                                                                                    - - - -~ ·~ --------~·-- ·~-···-~----- r··"·-
                                                                                                                                                                         I                                                                                    I                                                                                                                                                                                           $ I 75.000                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            $1 90,000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I.I
        iWilliams comparator G                                                             20 14                !           Pins burgh                                   j Aus iness & Tort Litigation j                                                                 $ I 45 ,000                                  •                  $1 50,000                                              $ 170,000                                        •

                                    ---....... .......                                    -- - - -1                                                                                                                                                                                             - -r ··--·--·-......                                                                                                    .. .............. , ........ .                                ··-·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1·

        IWi ll iams comparato r H
        i                                                                        •
                                                                                 f.
                                                                                           20 13
                                                                                                    •            ,
                                                                                                                             New York                                    j                      t
                                                                                                                                                                                   Financial lnS itutions j
                                                                                                                                                                                  L1t1gallon & Regulation ,
                                                                                                                                                                                                                                                                         $ 160,000

                                                                                                                                                                             ··---- -- - - - ·-.l------ ·------- -- -l-.....................- ------···J... ---.-··• ·--..--..........
                                                                                                                                                                                                                                                                                       ... J...
                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                         $ 175,000                           j
                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                 $2 10,000                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                           $265 ,000
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..... .    .............            ,... .        $350,000



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,.
        r···--•·---·-· --·•·-•··. ·. --.--... .                                                     , - - - -..- I
                                                                                      - -------·- ••t-


                                                                                                                L. . ....                                                .                                                                        .                       $158 , 125
                                                                                                                                                                                                                                                                                                                      ,                   $ 167,500                          .                   $1 80,000                                                 $195,625
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,' ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $227,500

        tAVER,\GE.. . . .                                              . . L..                                                                         ···-·•····---•··· .. ......... ........ . ......
                                                                                                                                                                                                        . ....                            . ...........                  ...,. ....... .... . ..... ' . ......... ........... ........ ... , .. ............. .......... .......i .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . .........                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 'I
        '
        !AVERAGE
        !EXCLUDING NY
                                                                                                                                                                                                                                                                            $157,500                                                        $ 166,429                                              $175 ,714
                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                             $ 185,714                                       $203 ,000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . I
        jASSOClATE                                                                                                                                                       _,I .,,. ,_ ,,_,, __ ,_____ ·-·•--- · "' " "'"" "" ' '" ""'"_ , .. ,,, ,_ .,.,_, •.I.,_,,, __   __ .,.,•. ,..... _,,,,__ _., ..... _,,._, __,_I:. _ , .   ~   ......... -----·-·•·--               __A __ __ __ , _   _,. ____ ,_,__,_ _____ ,_____________ ,_'" _ _. ..I!                                       __ ____ . .             .. __ , .... _._          .....1

                                                                  . ,_ ___ ,.,~ ... _                   , _ . ., .• ,., .. _,,. - •"··- ·..,,,,_______ ,__ ,,,. __
                                                                                                                                                                               judic ia l clerks, in Octnhcr of Year I .
                                                                                              graduation . Associates typically joined in October of the prior year or, fo r
        I ,,_, _ ,,,.• .,,,., _ ____ _ _ ,   .. ,_ .,,.,,,_,_ ~

            NOTES : Year I is the fi rst full ca lendar year of employme nt after law school                                                           ne year, as that assoc iate never wen t thro ugh the annual
                                                                                         laterally as a 4th year associate in 201 3 and stayed o nly o
            This chart excludes one named "comparator" who joined the Irvine o ffic e
                                                                                          adjustment s were   made  fo r that year.
            evaluation process. "N/A" indicates the assoc iate !ell before compensation




                                                                                                                                                                                                                                                                                             -10-
        Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 12 of 13



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                   )
NILAB RA.HY AR TOLTON, et al.,                     )
                                                   )
                                                   )             Civ. No. 1: 19-00945 (RDM)
               Plaintiffs,
                                                   )
V.
                                                   )
                                                   )             DEFENDANT'S MOTION
                                                   )            FOR RULE 11 SANCTIONS
JONES DAY,
                                                   )
                Defendant.                         )


                                                                            el under Rule 11 of the
       Jones Day respectfully moves for sanctions against Plaintiffs' couns
                                                          The heart of Plaintiffs case is the
Federal Rules of Civil Procedure. See Fed. R. Civ. P. 11.
                                                            discovery, however, it has become
allegation that Jones Day pays women less than men. Through
                                                                 had, a good faith basis to believe
clear that Plaintiffs' counsel does not currently have, nor ever
                                                               they have no factual basis for the
that allegation. For their part, Plaintiffs have admitted that
                                                                    their allegation. Plaintiffs also
allegation. In fact, Plaintiffs were aware of facts that contradict
                                                                        ased disparate pay. Plaintiffs'
admitted that there was no investigation done prior to alleging sex-b

counsel thus did not fulfill their obligations under Rule 11.
                                                                      Day sent this motion along
        In compliance with Rule 1 l(c)(2), on November 5, 2019, Jones
                                                                        d that Plaintiffs must withdraw
with a detailed cover letter to Plaintiffs' attorneys. Jones Day advise
                                                                than women. Plaintiffs failed to
all claims based on the allegation that Jones Day paid men more
                                                                  of this motion.
do so within twenty-one days of receiving that notice and a draft
                                                                      ing Rule 11 sanctions. In
        Accordingly, Jones Day asks the Court to enter an order impos
                                                                  ice all of Plaintiffs' claims against
 particular, Jones Day requests the Court (1) dismiss with prejud
                                                                 ing Counts L 2, 4, 5, 6, 11, 12, and
 Jones Day to the extent they are based on disparate pay, includ
                                                                 fees and costs associated with this
 13; (2) order Plaintiffs' counsel to pay Jones Day's attorneys'




                                                  -11-
        Case 1:19-cv-00945-RDM Document 68-2 Filed 12/06/19 Page 13 of 13



                                                                        d from the time of filing
motion, and all other fees and costs that Jones Day incurs going forwar
                                                                    deems just and proper. The
this motion; and (3) impose any additional sanctions that the Court
                                                                    law.
grounds for this motion are set forth in the attached memorandum of

November _, 2019                             Respectfully submitted,

                                             /s/ Terri L. Chase
                                             Mary Ellen Powers (Bar No. 334045)
                                             Beth Heifetz (Bar No. 417199)
                                             JONES DAY
                                             51 Louisiana Avenue NW
                                              Washington, DC 20001
                                              Phone: (202) 879-3939


                                             Terri L. Chase (pro hac vice granted)
                                             JONES DAY
                                             250 Vesey Street
                                             New York, NY l 0281
                                             Phone: (212) 326-3939

                                             Attorneys for Defendant




                                                -12-
